


Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”), made this 27th day of March,
2009 by and between Middleburg Financial Corporation (the “Corporation”) and
David L. Sokol (the “Purchaser”), provides as follows:

 

W I T N E S S E T H:

 

NOW, THEREFORE, in consideration of the covenants and agreements herein set
forth, the sufficiency and receipt of which is hereby acknowledged, and in
reliance on the representations and warranties contained herein, the parties
agree as follows:

 

1.         Sale of the Shares. In accordance with the terms and conditions of
this Agreement, the Corporation hereby agrees to sell to the Purchaser and the
Purchaser hereby agrees to purchase from the Corporation 454,545 shares of the
Corporation's Common Stock (the “Shares”), as follows:

 

(a)       At the first closing, which shall occur on March 31, 2009 (the “First
Closing”), the Corporation hereby agrees to sell to the Purchaser, and the
Purchaser hereby agrees to purchase from the Corporation, 196,000 Shares (the
“First Closing Shares”).

 

(b)       At the second closing, which shall occur within two (2) business days
of the satisfaction of the conditions set forth in Section 5(b) hereof, (the
“Second Closing”), the Corporation hereby agrees to sell to the Purchaser, and
the Purchaser hereby agrees to purchase from the Corporation, 258,545 Shares
(the “Second Closing Shares”).

 

2.         Purchase Price. The aggregate purchase price for the Shares shall be
Five Million and no/100 Dollars ($5,000,000.00) of which Two Million One Hundred
Fifty Six Thousand and no/100 Dollars ($2,156,000.00) shall be paid by the
Purchaser to the Corporation at the First Closing for the First Closing Shares
and Two Million Eight Hundred Forty Four Thousand and no/100 Dollars
($2,844,000.00) shall be paid by the Purchaser to the Corporation at the Second
Closing for the Second Closing Shares. Following the First Closing, the
Corporation shall cause a share certificate, bearing a legend regarding the
restrictions on transfer dictated by state law and the securities laws of the
United States, to be duly issued and delivered to the Purchaser for the First
Closing Shares. Following the Second Closing, the Corporation shall cause a
share certificate, bearing a legend regarding the restrictions on transfer
dictated by state law and the securities laws of the United States, to be duly
issued and delivered to the Purchaser for the Second Closing Shares.

 

3.         Representations and Warranties of the Corporation. The Corporation
hereby represents and warrants to the Purchaser as of the date of this Agreement
as follows:

 

(a)      The Corporation has been duly incorporated, is validly existing and in
good standing under the laws of the Commonwealth of Virginia.

 

--------------------------------------------------------------------------------

(b)      The Corporation is authorized to issue the Shares and, upon the
issuance of the Shares pursuant to the terms of this Agreement, the Shares will
be validly issued, fully paid and non-assessable.

 

(c)      The execution, delivery and performance by the Corporation of this
Agreement is within the corporate authority of the Corporation and has been duly
authorized by all necessary corporation action on the part of the Corporation;
and neither the execution and delivery by the Corporation nor the consummation
by the Corporation of the transactions contemplated in this Agreement nor
compliance by the Corporation with the provisions of this Agreement will
conflict with or result in a breach of any of the provisions of the Articles of
Incorporation or Bylaws of the Corporation.

 

4.         Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Corporation as of the date of this Agreement as
follows:

 

(a)        The Purchaser confirms that no representations or warranties have
been made to the Purchaser other than those contained in this Agreement, and
that the Purchaser has not relied upon any representation or warranty not
contained in this Agreement.

 

(b)       The Purchaser is an “accredited investor” as such term is defined in
Regulation D promulgated under the Securities Act of 1933, as amended (the “1933
Act”), has the ability to bear the risks of an investment in the Corporation for
an indefinite period and is suitable to be an investor in a private offering.

 

(c)        The Corporation has answered all inquiries raised by the Purchaser or
its representatives. The Purchaser has had access to all additional information
necessary to verify the accuracy of the information set forth in the
Corporation’s filings with the Securities and Exchange Commission (the “SEC”)
and the Purchaser has taken all the steps necessary to evaluate the merits and
risks of an investment as proposed hereby. No person or other entity other than
the Corporation or its authorized representatives has offered the Shares to the
Purchaser.

 

(d)       The offer to sell the Shares was directly communicated to the
Purchaser in such a manner that the undersigned was able to ask questions of and
receive answers from the Corporation concerning the terms and conditions of the
purchase of the Shares. At no time was the Purchaser presented with or solicited
by or through any leaflet, public promotional meeting, television advertisement
or any other form of general solicitation or general advertising.

 

(e)        The Purchaser understands (i) that the Shares to be purchased hereby
have not been registered under the 1933 Act and are being offered in reliance
upon an exemption therefrom for a non-public offering and that the Corporation’s
reliance on such exemption is based in part upon the representations, warranties
and agreements of the Purchaser contained in this Agreement; (ii) that the
Shares must be held indefinitely unless the sale thereof is registered under the
1933 Act, or, in the opinion of counsel acceptable to the Corporation, an
exemption for such registration is available; and (iii) that the sale or
transfer of the Shares must comply with the

 

2

--------------------------------------------------------------------------------

securities laws of the jurisdictions applicable to that transaction and, in each
case, in compliance with the restrictions on transfer set forth in this
Agreement.

 

(f)        The Purchaser understands (i) that the Shares have not been
registered or qualified with or reviewed by any state securities administrator
or other regulatory authority and (ii) that the Shares may not be transferred
without registering them under applicable state securities laws unless the
transfer is exempt from such registration.

 

(g)       The Shares are being purchased solely for the Purchaser’s own account
for investment purposes and not for the account of any other person, nor with a
view to distribution in violation of the 1933 Act, and no other person has a
direct or indirect beneficial interest in the Shares.

 

(h)       The Purchaser has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
prospective investment in the Shares.

 

(i)        The Purchaser acknowledges that the Corporation has given no legal,
tax, accounting or business advice regarding the consequences of an investment
in the Shares by the Purchaser, that the consequences to the Purchaser of such
an investment depend on the Purchaser’s individual circumstances and that the
Purchaser has consulted the Purchaser’s own legal, tax, accounting and financial
advisors with respect to such matters.

 

(j)        The Purchaser is a resident of Nebraska and has no present intention
of becoming a resident of any other state or jurisdiction.

 

 

5.

Regulatory Matters.

 

(a)       As promptly as practicable following the execution and delivery of
this Agreement, the Purchaser shall cause to be prepared and filed all required
applications and filings with the Board of Governors of the Federal Reserve
System (the “FRB”), and shall use reasonable best efforts to obtain any consents
from the FRB, which are necessary for consummation of the purchase of the Second
Closing Shares at the Second Closing. Such applications and filings shall be in
such form as may be prescribed by the FRB and shall contain such information as
the FRB may require. The Corporation will cooperate with the Purchaser and the
Purchaser shall use its reasonable best efforts to prepare and execute all
necessary documentation, to effect all necessary or contemplated filings and to
obtain all necessary or contemplated permits, consents, approvals, rulings and
authorizations of the FRB or the Virginia Bureau of Financial Institutions which
are necessary or contemplated to consummate the transactions contemplated by
this Agreement (the “Regulators”). The Corporation shall have the right to
review and approve in advance, which approval shall not be unreasonably
withheld, any filing made with, or written material submitted to, any government
agencies in connection with the transactions contemplated by this Agreement. The
parties hereto will promptly furnish each other with copies of written
communications received by them, or delivered by them to, any governmental body
in respect of the transactions contemplated hereby.

 

3

--------------------------------------------------------------------------------

 

(b)       As a condition to each party’s obligation to consummate the purchase
and sale of the Second Closing Shares at the Second Closing, all necessary
consents of the Regulators shall have been obtained and all notice and waiting
periods required by law to pass shall have passed, and all conditions to
consummation of the Second Closing set forth in any consent of the Regulators
shall have been satisfied and such approvals shall not have imposed any
condition or requirement on the Corporation which would so materially adversely
impact the economic or business benefits of the transaction as to render
inadvisable the consummation of the transaction in the reasonable opinion of the
board of directors of the Corporation.

 

6.         Maximum Beneficial Ownership. Purchaser covenants and agrees that at
no time after the First Closing will he, or any entity or group (as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934 (the “1934 Act”)) he is
affiliated with, become, or obtain the right to become, the beneficial owner (as
defined in Rule 13(d)(3) under the 1934 Act) of 20% or more of the Corporation’s
common stock without the prior consent of the board of directors of the
Corporation.

 

 

7.

Registration Rights.

 

(a)       Subject to the terms and conditions of this Agreement, the Corporation
covenants and agrees that, during the five-year period commencing upon the
execution of this Agreement, the Corporation shall, as promptly as practicable
following the receipt of a Demand Notice (defined below) from Purchaser (and in
any event no later than 90 days after the Corporation’s receipt of the Demand
Notice), prepare and file with the SEC a shelf registration statement on Form
S-3, or such other form required by the SEC (a “Shelf Registration Statement”),
covering the Shares (or otherwise designate an existing Shelf Registration
Statement filed with the SEC to cover the Shares). If Purchaser does not deliver
a Demand Notice during such five-year period, the Corporation shall, immediately
upon the expiration of such five-year period, prepare and file with the SEC a
Shelf Registration Statement covering the Shares (or otherwise designate an
existing Shelf Registration Statement filed with the SEC to cover the Shares).
In either such event, to the extent a Shelf Registration Statement has not
theretofore been declared effective, the Corporation shall use its reasonable
best efforts to cause such Shelf Registration Statement to be declared or to
become effective and to keep such Shelf Registration Statement continuously
effective and in compliance with the 1933 Act and usable for resale of the
Shares until such time as Purchaser no longer holds any Shares. So long as
Purchaser holds any Shares, the Corporation shall, prior to the expiration of
any Shelf Registration Statement covering the Shares, prepare and file with the
SEC a successor Shelf Registration Statement covering the Shares (or otherwise
designate an existing Shelf Registration Statement filed with the SEC to cover
the Shares), and shall use its reasonable best efforts to cause such Shelf
Registration Statement to be declared or to become effective prior to such
expiration date, to keep such Shelf Registration Statement continuously
effective and in compliance with the 1933 Act and usable for resale of the
Shares until such time as Purchaser no longer holds any Shares, and to take all
actions reasonably necessary to permit Purchaser to make public offers and sales
of such Shares.

 

4

--------------------------------------------------------------------------------

 

(b)       For purposes of this Section 7, a “Demand Notice” shall mean a written
communication by Purchaser that (i) requests the registration of all, but not
less than all, of the Shares then held by Purchaser and (ii) is received by the
Corporation after the Second Closing but before the fifth anniversary of this
Agreement.

 

(c)       Purchaser’s rights under this Section 7 are not assignable or
transferrable by action of law or otherwise.

 

8.         Applicable Law. This Agreement shall be construed, enforced and
performed in accordance with the laws of the Commonwealth of Virginia.

 

9.         Binding Effect. Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of the parties and their heirs,
executors, administrators, successors, legal representatives and assigns.

 

10.       Entire Agreement. This Agreement constitutes the entire agreement by
and between the parties pertaining to the subject matter contained in the
Agreement and supersedes all prior understanding s of the parties.

 

11.       Amendment. This Agreement may only be amended by a writing expressly
amending the same and executed by all of the parties hereto.

 

12.       Severability. If any term or provision hereof shall be deemed
unenforceable by a court of competent jurisdiction that term or provision shall
be deemed deleted and the remainder of this Agreement shall be enforced in
accordance with its terms.

 

[Signature Page Follows]

 

5

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties below have caused this Agreement to
be executed as of the date first written above.

 

 

PURCHASER

 

 

By:

  /s/David L. Sokol               

 

  David L. Sokol

 

 

 

MIDDLEBURG FINANCIAL CORPORATION

 

 

 

By:

/s/                                        

 

 



6

